Citation Nr: 0805773	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-11 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD) and major depression, currently 
evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for scars of the left 
elbow, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for scars of the right 
leg near the ankle, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a compensable rating for scar of the left 
iliac crest.

5.  Entitlement to an increased rating for disarticulation of 
the left hip, currently evaluated as 90 percent disabling.

6.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

7.  Entitlement to a compensable rating for chronic hepatitis 
(claimed as blood disorder).

8.  Entitlement to specially adapted housing.

9.  Entitlement to a special home adaptation grant.

10.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance of another person, 
or on account of being housebound.

11.  Entitlement to an effective date earlier than November 
9, 2004 for eligibility to Dependents' Educational Assistance 
(DEA) under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from December 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of February 2005 and June 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) and Insurance Center in Philadelphia, 
Pennsylvania.

The last supplemental statement of the case on all the 
appealed issues, other than the psychiatric claim, was issued 
in February 2007.  In June 2007, the veteran filed a waiver 
of RO consideration of any additional evidence that is 
received pertaining to his appeal in favor of direct 
consideration by the Board. 

In August 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  At the hearing, the veteran submitted additional 
evidence accompanied by another waiver of RO initial 
consideration. 


FINDINGS OF FACT

1.  The social and occupational impairment from the veteran's 
service-connected PTSD and major depression more nearly 
approximates deficiencies in most areas than total 
impairment.

2.  The scar of the left elbow is painful on examination, but 
it is superficial, is not unstable, and does not cover an 
area of 144 square inches or 929 square centimeters or more, 
or limit the motion of any joint.

3.  The scar of the right leg near the ankle is painful on 
examination, but it is superficial, is not unstable, and does 
not cover an area of 144 square inches or 929 square 
centimeters or more, or limit the motion of any joint.

4.  The scar of the left iliac crest is painful on 
examination.


5.  The veteran's disarticulation of the left hip is 
currently assigned the maximum schedular rating available, 
and the disability does not present an unusual or exceptional 
disability picture.

6.  The veteran's diastolic blood pressure readings are not 
predominantly 110 or more and his systolic blood pressure 
readings are not predominantly 200 or more.

7.  The veteran's hepatitis is not currently productive of 
residuals.

8.  The veteran does not have service-connected disabilities 
that have resulted in the 
loss, or loss of use, of both lower extremities, or blindness 
in both eyes, or the loss of one lower extremity together 
with residuals of organic disease or injury that affects the 
functions of balance or propulsion, or loss of one lower 
extremity together with the loss or loss of use of one upper 
extremity that affects the functions of balance or 
propulsion.

9.  The veteran does not have a service connected vision 
disorder resulting in 5/200 vision or less in both eyes, or 
the anatomical loss or loss of use of both hands.

10.  The veteran's service-connected disabilities are shown 
to be so disabling as to render the veteran unable to care 
for his daily personal needs or protect himself from the 
hazards and dangers of daily living without care or 
assistance on a regular basis.

11.  At the August 2007 Travel Board hearing, the veteran 
testified that he wanted to withdraw his earlier effective 
date claim; a transcript of the hearing is of record. 


CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating of 70 percent, 
but not higher, for PTSD and major depression have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Codes 9411, 9434 (2007).

2.  The criteria for a rating in excess of 10 percent for 
scars of the left elbow have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 
7801, 7802, 7803, 7804, 7805 (2007).

3.  The criteria for a rating in excess of 10 percent for 
scars of the right leg near the ankle have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2007).

4.  The criteria for an increased rating of 10 percent for 
scar of the left iliac crest have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 
7801, 7802, 7803, 7804, 7805 (2007).

5.  The criteria for a rating in excess of 90 percent for 
disarticulation of the left hip have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic 
Code 5160 (2007).

6.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2007).

7.  The criteria for a compensable rating for chronic 
hepatitis (claimed as blood disorder) have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7345 (2007).

8.  The criteria for assistance in acquiring specially 
adapted housing have not been met.  38 U.S.C.A. § 2101(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.809 (2007).

9.  The criteria for acquiring a special home adaptation 
grant have not been met. 38 U.S.C.A. § 2101(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.809a (2007).

10.  The criteria for SMC based on the need for the regular 
aid and attendance of another person are met.  38 U.S.C.A. § 
1114(l) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.350(b)(3), 
3.352(a) (2007).

11.  The veteran's claim of entitlement to SMC by reason of 
being housebound is moot.  38 U.S.C.A. § 1114(s) (West 2002); 
38 C.F.R. § 3.350(i) (2007).

12.  The criteria for withdrawal of a Substantive Appeal on 
the issue of entitlement to an effective date earlier than 
November 9, 2004 for eligibility to DEA under Chapter 35, 
Title 38, United States Code by the veteran have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in November 2004, May 2005, and April 2007 
letters, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to advise VA 
of any further evidence that pertains to the claims.  

Specifically, with respect to the veteran's claims for 
increased ratings for his scars, hepatitis, and hypertension 
disabilities, the November 2004 notice letter advised the 
veteran that the evidence needed to show that his 
disabilities had increased in severity.  The notice letter 
described the types of medical and lay evidence that the 
veteran may submit that are relevant to establishing 
entitlement to increased compensation.  The notice letter, 
however, did not inform the veteran that to substantiate a 
claim, the veteran must provide, or ask VA to obtain, medical 
or lay evidence demonstrating the effect that the worsening 
has had on the veteran's employment and daily life.  The 
notice letter did not provide general notice that disability 
ratings for hypertension are based on blood pressure 
readings.  The notice letter did not advise the veteran that 
if an increase in disability is found, a disability rating 
will be determined by applying relevant Diagnostic Codes, 
which typically provide for a range in severity of a 
particular disability from 0 percent to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Thus, the 
notice letter does not conform to the notice requirements 
most recently set forth in Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. Jan. 30, 2008).  

The Board, however, finds that the aforementioned notice 
errors did not affect the essential fairness of the 
adjudication of the claims.  Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007).  The veteran and his wife have 
vigorously pursued the veteran's claims, setting forth their 
contentions in numerous statements and presented testimony at 
the hearing on why they believe the veteran is entitled to 
increased ratings.  The veteran has reported on the effect 
his scars and hypertension have had on his daily life.  As 
for his hepatitis, the veteran's only complaint is that he is 
unable to give blood.  Moreover, in the Authorization and 
Consent to Release Information form submitted in January 
2005, the veteran indicated that he received all his care 
from VA at that time.  VA treatment records from that period 
were obtained.  Thus, the notice errors are non-prejudicial.  

As for the left hip disability, the June 2006 notice of 
issuance of a supplemental statement of the case provided 
notice of the information and evidence needed to establish a 
disability rating and an effective date for the left hip 
disability.  The June 2006 notice coupled with the November 
2004 notice letter comply with Vazquez-Flores.  The claim was 
last readjudicated in February 2007.  The veteran was also 
provided with notice of the information and evidence needed 
to establish a disability rating and an effective date for 
the psychiatric disability in the April 2007 notice letter.  
The April 2007 letter complies with Vazquez-Flores.  The 
claim was last readjudicated in August 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service treatment 
records, and VA examination reports.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against all of the veteran's claims (other than the PTSD, 
scar of the left iliac crest, and aid and attendance claims), 
any question as to an appropriate effective date to be 
assigned is rendered moot.  [As for the Board's favorable 
ruling on the PTSD, scar of the left iliac crest, and aid and 
attendance claims, when the RO effectuates the Board's 
decision, the veteran will have the opportunity at that time 
to provide any argument and evidence he so desires if he 
disagrees with the effective date assigned.]  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
veteran.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2007).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability. Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.
In addition, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the Court most recently held in Hart v. Mansfield, 
21 Vet. App. 505 (2007) that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  As 
such, the Board will consider whether staged ratings are 
appropriate in evaluating the veteran's service-connected 
disabilities. 

1.        PTSD and Major Depression

In a June 2005 rating decision, the RO granted service 
connection for major depression and assigned an initial 
rating of 30 percent effective January 31, 2005, the date of 
receipt of claim.  Service connection was expanded to include 
PTSD and a higher initial rating of 50 percent was assigned 
effective January 31, 2005.  

PTSD and major depression are evaluated under 38 C.F.R. § 
4.130, Diagnostic Codes 9411, 9434, which provide that a 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 
9434 (2007).

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434 
(2007).

The Global Assessment of Functioning (GAF) score is based on 
a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed.), p.32.).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

The service medical records and VA treatment records show the 
onset of chronic complaints of depression in 2004.     

A September 2004 VA treatment record shows that the veteran 
was referred to the psychiatric clinic based on a positive 
screening for PTSD.  He complained of a change in his mood, a 
decreased interest in activities, a poor self-esteem, and a 
sense of worthlessness for the past five to six years.  He 
complained of sleep disturbances and intrusive memories 
centered around the explosion that resulted in the loss of 
his left leg.  He denied that he experienced flashbacks, 
panic attacks, and hypervigilence, but he did endorse some 
avoidance symptoms.  He complained of a slight decrease in 
his energy and concentration.  He denied that he experienced 
suicidal ideations, homicidal ideations, auditory or visual 
hallucinations, and paranoia.  He indicated that he had been 
married for 38 years to his current wife, whom he married 
when he was in basic training.  Some financial problems had 
caused some marital conflict.  He reported that he played 
golf with other amputees a few times a year.  On mental 
status examination, the veteran's speech was within normal 
limits.  His eye contact was okay.  His attention and 
concentration were slightly limited.  He was alert and 
oriented times three.  His remote and recent memory was 
within normal limits.  His affect was slightly down and 
restricted in range, and his mood was not that good.  His 
thought process was organized, but his thought content was 
one of frustration in his inability to be productive.  His 
impulse control was adequate.  The examiner concluded that 
the veteran was not currently psychotic, suicidal, or 
homicidal.  On Axis I, the examiner provided a diagnosis of 
adjustment disorder with depressed mood.  He assigned a GAF 
score of 65.  
An October 2004 VA treatment record showed that the veteran 
was seen in the clinic regarding quality of life issues.  It 
had become apparent to both the veteran and his wife that he 
had begun to isolate himself from social interaction.  The 
examiner maintained that the veteran was guarded and that he 
underreported his symptomatology.  

A November 2004 VA treatment record noted that the veteran 
continued to feel down, helpless, and frustrated because of 
his worsening ability to get around without much pain and 
discomfort in his wrists from using his crutches all the 
time.  He felt less confident and worthless at times.  He 
also felt left out at times because he was not able to 
participate in family vacations or other recreational 
activities because of his handicap.  His affect was 
restricted, and his insight and judgment were limited.  

A January 2005 VA treatment record showed that the veteran 
came alone to the visit.  His insight, judgment, and impulse 
control were deemed adequate.  His affect appeared less 
depressed than before, but still slightly dysphoric.  
  
The veteran underwent a VA Compensation and Pension 
examination in May 2005. He denied that he had ever been 
hospitalized for his mental disorder.  He was not involved in 
group or individual therapy.  He reported that over the last 
two months, he had had some relief from his depression and 
anxiety.  He, however, continued to complain of sleep 
disturbances, restlessness with recurrent dreams, and 
ruminations over his current health deficits and reliving his 
past.  He had poor concentration, fatigue, and a decreased 
interest in recreational activities in general (although he 
had a renewed interest in golfing within the last two 
months).  He continued to experience feelings of 
worthlessness and poor self-esteem.  He now complained of 
occasional passive suicidal thoughts and occasional 
flashbacks of the grenade explosion that caused his combat 
injury.  He noticed an increase in his depressive symptoms 
after he retired as he had more time to ruminate.  His 
symptoms had been severe and disabling for long periods of 
time; he stayed home in bed all day long.  

On mental status examination, the examiner observed that the 
veteran was neatly groomed.  He maintained poor eye contact.  
His speech was unremarkable, his attitude was indifferent, 
and his affect was constricted.  He was almost tearful at 
times, but tried to minimize his symptoms and maintain a 
stoic front.  His mood was depressed, and he had a short 
attention span.  He was able to do serial 7s and spell a word 
forward and backward.  His orientation was intact to person, 
time, and place.  His thought process was goal directed, but 
he had poor self-esteem.  He did not experience delusions or 
hallucinations.  His judgment and insight were intact. His 
sleep impairment was described as moderate.  He displayed no 
inappropriate or obsessive/ritualistic behavior.  He denied 
that he experienced panic attacks.  He had a good impulse 
control with no history of episodes of violence.  He did have 
poor motivation and occasional passive death wishes, but no 
homicidal thoughts.  He was able to maintain minimum personal 
hygiene.  His remote memory was normal, but his recent and 
immediate memory was mildly impaired.  He reported that he 
retired from work on December 31, 1995.  

On Axis I, the examiner provided a diagnosis of chronic 
severe major depression due to physical disability caused by 
the left leg amputation.  PTSD was also diagnosed.   The 
examiner assigned a GAF score of 55.  Regarding functional 
status and quality of life, it was noted that the veteran had 
difficulty getting along with his supervisors and co-workers 
when he was employed.  He was distant from his family and not 
socially interactive.  He was unable to pursue recreational 
interests due to his physical handicap.  The examiner 
maintained that the veteran's prognosis for improvement was 
guarded.  As for the effects of the veteran's PTSD on his 
social and occupational functioning, the examiner concluded 
that the veteran always had moderately decreased efficiency, 
productivity, and reliability, he had frequent moderate 
inability to perform work tasks, and he always had severely 
impaired work, family, and other relationships.  

In a January 2007 letter, Dr. H.C. reported on his evaluation 
of the veteran.  The veteran displayed a flat affect, and he 
was distant.  He attempted to minimize his complaints.  He 
generally had the same complaints as discussed above.  In 
addition, Dr. H.C. reported that the veteran had survivor's 
guilt.  The veteran also would not go to malls.  When he went 
out, he would only sit with his back to the wall.  The mental 
status examination revealed similar findings as discussed 
above except Dr. H.C. indicated that the veteran's memory for 
recent and remote events was poor to fair.  His thinking was 
logical and goal directed yet constricted.  His wife 
indicated that there had been a loss of intimacy.  The 
veteran was hyper alert and vigilant, and he was very 
protective of his family.  He now also complained that he 
experiences panic attacks.  Dr. H.C. noted that it was his 
impression that without the veteran's wife, the veteran would 
"wither."   Without her, Dr. H.C. suspected that the 
veteran's suicidal thoughts might have led to action as he 
was dependent on her for everything.  Dr. H.C. believed that 
the veteran's psychological condition had worsened over the 
years.  On Axis I, Dr. H.C. provided a diagnosis of chronic 
severe PTSD and major depressive disorder secondary to 
physical injury.  Dr. H.C. assigned a GAF score of 48.  

The veteran underwent another VA Compensation and Pension 
examination in April 2007.  The veteran's complaints and the 
mental status examination results were similar to what was 
discussed above.  In addition, the veteran reported that he 
had good supportive family relations, but very few friends 
outside of his family. 
The veteran's wife reported that she was often upset about 
the veteran's chronic isolative behavior.  The veteran 
maintained that he experienced panic attacks once a week.  
The veteran's wife reported that the veteran was often 
irritable and verbally abusive to her.  The current 
examination revealed that the veteran's remote, recent, and 
immediate memory was normal.  He had markedly diminished 
interest or participation in significant activities.  He had 
a feeling of detachment or estrangement from others.  He had 
difficulty concentrating, and he had an exaggerated startle 
response.  

On Axis I, the examiner provided a diagnosis of PTSD, 
chronic, depressive disorder, not otherwise specified and 
insomnia.  The examiner assigned a GAF score of 55.  The 
examiner concluded that the veteran did have serious 
impairment in social functioning and tended to "isolate" 
himself at his former job.  The examiner maintained that the 
veteran's prognosis was guarded for any substantive 
improvement in his psychosocial/behavioral status.  The 
examiner indicated that the veteran did not have total 
occupational and social impairment due to PTSD signs and 
symptoms.  The examiner, however, indicated that the 
veteran's PTSD signs and symptoms resulted in deficiencies in 
areas of thinking [e.g., pessimistic outlook], family 
relations [e.g., frequent arguments with his wife, and 
resentment that his wife had to help him bathe and dress and 
that she did over 90 percent of the household chores], work, 
and mood [e.g., recurrent depressive episodes], but not in 
the area of his judgment.  The examiner added that the 
veteran tended to underreport and minimize his symptoms.  

After a review of the evidence, the Board finds that a 
disability evaluation of 70 percent is warranted.  

The April 2007 VA examiner essentially found that while the 
veteran does not have total social and occupational 
impairment, he does have impairment in most areas, such as 
work, family relations, thinking, and mood due to depressive 
symptoms and intrusive thoughts centered on the loss of his 
left leg and its effect on the quality of his life and his 
relationships.  While the April 2007 VA examiner assigned a 
GAF score of 55, which is more reflective of moderate 
symptoms, Dr. H.C. assigned a GAF score of 48, which is 
indicative of serious impairment.  The symptoms and the 
examination results reported by the VA examiner and Dr. H.C., 
however, are similar, so there appears to be only a 
difference in opinion as to what GAF score those particular 
findings represent rather than a real difference in opinion 
as to the underlying symptomatology.  Indeed, as previously 
noted, the VA examiner essentially indicated that the veteran 
has impairment in most areas, and he described that the 
veteran had "serious" impairment in social functioning.  
Also, the VA examiner who examined the veteran in May 2005 
maintained that the veteran's depression was severe.  For 
these reasons, the Board finds that the veteran's psychiatric 
symptoms more nearly approximate the serious or severe 
symptomatology associated with a 70 percent rating.  

Moreover, the Board finds that a 70 percent rating is 
appropriate throughout the entire initial rating period 
notwithstanding the GAF score of 65 assigned in September 
2004.  The VA examination reports and treatment records do 
not show a clear line of demarcation with respect to the 
severity of the veteran's psychiatric symptoms at any given 
time.  The examiners all reported that the veteran had a 
tendency to underreport or minimize his symptoms.   

The Board did not find that the medical evidence showed that 
the veteran's symptoms more nearly approximated the criteria 
associated with a 100 percent evaluation.  The veteran is 
unemployed because he retired, and he did not retire because 
of his psychiatric disorder.  Socially, his symptoms cause 
severe impairment, but he is not totally socially impaired.  
He occasionally engages in activities that involve his 
grandchildren, and he participates in an amputee golf group.  
In addition, his symptoms do not result in gross impairment 
in thought processes or communication.  He is not delusional, 
and he does not hallucinate.  At no examination did he 
display grossly inappropriate behavior.  While the veteran's 
wife reported that the veteran verbally abused her, she also 
indicated that he never physically abused her.  The veteran 
has admitted to passive suicidal thoughts, but he is not in 
persistent danger of hurting himself or others.  There is no 
medical evidence that shows an intermittent inability to 
perform the activities of daily living on account of the 
veteran's psychiatric symptoms.  Finally, the mental status 
examinations showed that the veteran was oriented to time or 
place, and any memory loss demonstrated on examination was 
not reported as severe.  

Accordingly, the Board concludes that a higher initial rating 
of 70 percent, but not higher, is warranted for the veteran's 
PTSD and major depressive disorder for the entire initial 
evaluation period.

2.        Scars of the Left Elbow, Right Leg Near the Ankle, 
and the Left Iliac Crest

In an October 1967 rating decision, service connection was 
established for fragment wound of the left elbow (as part of 
the left leg amputation).  A June 1968 rating decision shows 
separate service connection was established for scars of the 
left elbow and a noncompensable rating under Diagnostic Code 
5306 was assigned. Separate service connection was 
established for scars of the right leg near the ankle and a 
10 percent rating under Diagnostic Code 7804 was assigned.  
Lastly, separate service connection was established for scars 
of the left iliac crest and a noncompensable rating under 
Diagnostic Code 7804 was assigned.  On November 9, 2004, the 
veteran filed his claim for increased ratings.  In the 
appealed February 2005 rating decision, the RO continued the 
scar disability ratings except for the disability rating 
assigned the scars on the veteran's left elbow, which the RO 
increased to 10 percent under Diagnostic Codes 5306-7804, 
effective November 9, 2004.  

Scars, other than of the head, face or neck, that are deep or 
that cause limited motion warrant a 10 percent rating if they 
involve an area or areas exceeding six square inches (39 sq. 
cm), or a 20 percent evaluation if the area or areas exceed 
12 square inches (77 sq. cm).  38 C.F.R. § 4.118, Diagnostic 
Code 7801 (2007).

A note following Diagnostic Code 7801 provides that a deep 
scar is one associated with underlying soft tissue damage.

Scars that are superficial, are not productive of limitation 
of motion, and are not on the head, face, or neck warrant a 
10 percent evaluation if they involve an area or areas of 144 
square inches (929 sq. cm) or more.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2007).

A 10 percent evaluation is authorized for superficial, 
unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2007).  A note following this diagnostic code provides that 
an unstable scar is one where, for any reason, there is 
frequent loss of covering of the skin over the scar.

A 10 percent evaluation is authorized for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2007).

A note following Diagnostic Codes 7802, 7803 and 7804 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.

Scars may also be rated based on the limitation of function 
of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 
7805 (2007).

According to several statements of record and testimony the 
veteran presented at the hearing, the scar on his left elbow 
is constantly rubbed and irritated by his crutches.  As for 
the scars on his right leg near his ankle, the veteran 
maintains that his foot and ankle swell from walking on his 
crutches for any length of time, which caused his shoe to 
become tight.  The scar adds to the problem.  The veteran has 
not clearly reported any specific complaints referable to the 
scar of the left iliac crest.

The veteran underwent a VA skin examination in December 2004.  

On examination of the scar on his left elbow, there was 
noticeable pain in the left elbow area overlying the scar.  
The scar measured 10 centimeters (cms) in length and 5 cms in 
width.  There was scaliness and hypertrophy associated with 
the scar site.  The scar was superficial and not unstable, 
depressed, or elevated.  There was also no edema, 
inflammation, or keloid formation, although there was marked 
hyperkeratosis with hypertrophy of the skin in this area, 
noted as probably secondary to the rubbing of his crutches.  
There was no inflexibility of the skin and no limitation of 
motion noted.  

The foregoing findings show that the only compensable finding 
associated with the veteran's scar of the left elbow is 
demonstrable pain on examination.  Therefore, the currently 
assigned rating of 10 percent is appropriate.  As an aside, 
the Board notes that the RO assigned Diagnostic Codes 7804 
and 5306 to this disability.  Under Diagnostic Code 5306, 
disability ratings are based on the severity of the injury to 
the muscle.  The veteran's scar has been described as 
superficial, and therefore, does not involve underlying soft 
tissue damage or damage to the muscle group. Consequently, 
rating the disability under Diagnostic Code 5306 would not be 
more appropriate than rating the disability under Diagnostic 
Code 7804.  

On examination of the scar on the medial side of the right 
ankle, it was superficial, linear, and measured 4 cms.  There 
was no pain on palpation.  There was no atrophy and no 
scaling.  It was not shiny, unstable, or depressed.  There 
was no inflammation, edema, or keloid formation noted.  There 
was also no inflexibility or limitation of motion.  

The foregoing findings show that no compensable findings 
associated with the scar were demonstrated on examination.  
As for the veteran's complaints that this scar becomes 
painful when his shoe becomes tight, the Board observes that 
the veteran is already in receipt of a 10 percent disability 
rating based on his complaint of a painful scar.  The medical 
evidence clearly shows that he is not entitled to a 
disability rating in excess of 10 percent.    

Lastly, during the examination of the "deforming tissue loss 
scar" in the area of the left hip disarticulation, the 
examiner noted that "there is a nodular lesion on the 
buttocks which is painful also, and [the veteran] suspects 
this is an area of imbedded shrapnel."  The examiner 
maintained that there was evident pain on palpation of the 
scar in the "shrapnel site."  

The Board presumes that the nodular lesion or scar in the 
shrapnel site is the scar of the left iliac crest.  By way of 
history, the April 1968 VA examination report shows that the 
scar measures 2 inches.  As the scar was painful on 
examination, the veteran is entitled to a 10 percent 
disability rating under Diagnostic Code 7804.  No other 
findings referable to this scar were reported.  

In conclusion, the Board finds that increased ratings are not 
warranted for the scars of the left elbow and right ankle, 
but the veteran is entitled to a 10 percent rating for the 
scar of the left iliac crest for the entire appeal period.

3.        Disarticulation of the Left Hip

In an October 1967 rating decision, service connection was 
established for amputation of the left leg at the hip level 
and assigned a convalescent rating of 100 percent.  The 
veteran was also awarded SMC under (now designated) 38 U.S.C. 
§ 1114(k) on account of the anatomical loss of one foot.  In 
a June 1968 rating decision, the RO assigned a post-
convalescent rating of 90 percent under Diagnostic Code 5160.  
The veteran's claim for an increase was received in November 
2004.  

Under Diagnostic Code 5160, a 90 percent is assigned for 
disarticulation of the thigh with loss of extrinsic pelvic 
girdle muscles.  38 C.F.R. § 4.71a, Diagnostic Code 5160 
(2007).  

VA treatment records include an August 2004 record noting 
that the veteran reported that he had experienced phantom leg 
pain on his left side since the amputation.  It felt like 
shooting pain in the left hip region that radiated into where 
the left leg use to be.  This pain had worsened over the 
years.  A December 2004 record noted that the veteran refused 
to wear his prosthesis because of the discomfort it caused 
his stump.  

The December 2004 VA joints examination report shows that the 
veteran complained of left hip pain that had worsened over 
the last three to four years.  He maintained that he always 
used crutches.  He reported that he was unable to stand for 
more than a few minutes, and that he was unable to walk more 
than a few yards.  He experienced flare-ups of severe joint 
disease every two to three weeks during which time he could 
not do anything except lay down or sit; the pain lasted for 
hours.  The physical examination revealed scarring and 
"exquisite tenderness" where the left thigh was supposed to 
be.  The examiner maintained that sometimes he could feel the 
bone.  A hip x-ray showed the absence of the left femur, a 
normal hip, and multiple metallic fragments.  The examiner 
diagnosed left hip pain secondary to neuropathy and shrapnel.  
As for the veteran's daily activities, the examiner noted 
that the disability had no effect on the veteran's feeding 
ability, a mild effect on his traveling, a moderate effect on 
his chores, bathing, dressing, toileting, and grooming, a 
severe effect on his recreation; and it prevented him from 
shopping, exercise, and sports.  

The December 2004 VA skin examination report indicated that 
the scarring associated with the amputation measured 15 by 11 
cms in a stellate fashion.  There was pain on palpation 
throughout the entire scar.  There was definite adherence to 
the underlying tissue, and the skin was atrophic and shiny in 
this area.  The scar 
was not unstable.  There was a tremendous depression and loss 
of tissue in this 
area causing a very noticeable and severe deformity.  There 
was no edema, inflammation, or keloid formation noted.  The 
scar was hypopigmented in some areas, and there was gross 
distortion and asymmetry.  There was inflexibility of his 
skin, and there appeared to be limitation of motion caused by 
the scar, although the examiner noted that this was in the 
location of the disarticulation amputation. 

Records from Dr. B.K. dated from January to February 2006 
show that the veteran continued to complain of intermittent 
pain in his left pelvis and a tender area in his left 
buttock.  He occasionally experienced shooting pains from 
these areas, but he had no true phantom pain according to Dr. 
B.K.  On physical examination, the veteran ambulated 
independently with his crutches.  His left hip 
disarticulation was well-healed.  There was an area of 
redundant skin.  He was tender over the left anterior 
superior iliac spine, and there was a tender, firm 
subcutaneous nodule approximately two centimeters in the left 
buttock.  Dr. B.K. noted an assessment of left hip 
disarticulation.  X-rays revealed no radiographic evidence of 
osteomyelitis, and the point tenderness appeared to 
correspond to subcutaneous metallic shrapnel in the left 
buttock.  

In a July 2006 statement, the veteran reported that surgery 
to remove the shrapnel was suggested, but he was afraid to 
have it done, so he suffered with the pain.  When he sat he 
had to lean on his right side to keep pressure off his left 
side.  His pain interfered with his standing, sitting, and 
sleep.  He maintained that these symptoms and the severe 
amputation had been a very large impact on his employment.  

At the August 2007 hearing, the veteran testified that he had 
been advised by a physician that he had one of the worst hip 
amputations he had ever seen.  

The Board is very sympathetic to the veteran's complaints of 
pain and loss of his left leg.  Indeed, the veteran's 
amputation is "the worst," which is reflective of the 90 
percent disability rating currently assigned.  A 90 percent 
disability rating is the maximum schedular rating available 
for amputation of the leg.  Amputations of the leg less 
severe than the veteran's amputation are assigned lower 
disability ratings as explained to the veteran at the 
hearing.  Accordingly, the veteran is not entitled to a 
schedular rating in excess of 90 percent for his 
disarticulation of the left hip.

4.       Hypertension

In a September 1996 rating decision, the RO granted service 
connection for hypertension as secondary to the amputation of 
the left leg.  The RO assigned a 10 percent disability rating 
under Diagnostic Code 7101.  The veteran's claim for an 
increase was received in November 2004.  

Under Diagnostic Code 7101, a 10 percent rating is assigned 
when diastolic pressure is predominantly 100 or more; 
systolic pressure is predominantly 160 or more; or there is a 
history of diastolic pressure predominantly 100 or more and 
continuous medication is required for control.  A 20 percent 
evaluation is prescribed when diastolic pressure is 
predominantly 110 or more or systolic pressure is 
predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2007).

VA treatment records dated in 2004 reflect the following 
blood pressure readings:  136/82; 156/84; 161/87; 126/66; 
124/68; 138/80; 140/90; 142/90; 132/74; 155/82; 154/94; 
126/72; and 146/70.  

The December 2004 VA hypertension examination report shows 
that the veteran denied that he had required hospitalization 
for his hypertension or that he had been told that he had any 
cardiac or neurologic complications from his hypertension.  
He also had not been told that he had any renal or other 
complications of his hypertension.  He took Felodipine daily.  
He was not limited by his hypertension, rather his 
limitations were secondary to his hip disarticulation.  Blood 
pressure readings were the following:  138/80, 140/90, and 
142/90.  The examiner noted that past blood pressure 
readings, included readings of 149/79 and 151/83.  The 
examiner conducted a thorough physical examination and 
administered diagnostic and clinical tests.  The examiner 
noted that neither an electrocardiogram (EKG) nor chest x-
rays showed any evidence to suggest hypertensive heart 
disease or left ventricular hypertrophy.  The examiner 
concluded that the veteran's hypertension had been generally 
described as being well-controlled and it was somewhat 
borderline elevated on the current exam, but the veteran 
attributed this to anxiety over the exam process.  The 
veteran denied knowing any history of atherosclerotic 
cardiovascular disease or cerebrovascular disease that could 
be attributed to his hypertension.  The examiner also noted 
that the veteran's BUN [blood urea nitrogen] and creatinine 
were normal, which was consistent with a normal renal 
function.  

At the August 2007 hearing, the veteran's only complaint was 
that he had to take a pill for his hypertension.  He 
testified that his hypertension appeared to be under control.  
In prior statements, the veteran had more specifically 
complained that his blood pressure pill made him tired and 
made it harder for him to carry himself around on the 
crutches.  

The foregoing blood pressure readings show that the veteran 
does not have diastolic blood pressure that is predominantly 
110 or more, or systolic blood pressure that is predominantly 
200 or more as contemplated by a higher disability 
evaluation.  Moreover, there is no evidence of record of a 
medical complication associated with the hypertension.  
Therefore, a rating in excess of 10 percent for the veteran's 
hypertension is not warranted.

5.        Chronic Hepatitis (claimed as blood disorder)

In a September 1996 rating decision, the RO granted service 
connection for hepatitis and assigned a noncompensable 
evaluation under Diagnostic Code 7345. The veteran's claim 
for an increase was received in November 2004.  

Under Diagnostic Code 7345, a noncompensable evaluation is 
provided for nonsymptomatic liver disease.  A 10 percent 
evaluation is prescribed where liver disease is productive of 
intermittent fatigue, malaise, and anorexia, or where there 
are incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks during the previous 12 month 
period.  A 20 percent evaluation is prescribed where liver 
disease is productive of daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication; or incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period. 38 C.F.R. § 
4.114, Diagnostic Code 7345 (2007).

For purposes of evaluating conditions under Diagnostic Code 
7345, "incapacitating episode" means a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician. Id.

According to statements of record and testimony he provided 
at the hearing, the veteran's only complaint referable to his 
hepatitis is that he cannot give blood. 

The December 2004 VA examination report shows that the 
veteran reported no history of chronic liver disease and no 
history of malaise, fatigue, nausea, vomiting, anorexia, or 
right upper quadrant pain.  The examiner discussed pertinent 
diagnostic and clinical test results and reported on the 
results of the physical examination.  The examiner concluded 
that the veteran's liver, gallbladder, and pancreas were 
normal clinically and serologically.  The examiner maintained 
that there was no evidence of hepatitis, and there was no 
evidence of chronic hepatitis.  

The Board notes that an inability to give a blood donation is 
not considered a condition for which a compensable disability 
rating may be assigned under Diagnostic Code 7345.  As the 
medical evidence of record clearly shows that the veteran's 
service connected hepatitis is not currently productive of 
residuals, a compensable evaluation is not warranted. 

6.       Staged Rating and Extraschedular Rating 

The veteran's disabilities have not been shown to be 
manifested by greater than the criteria associated with the 
currently assigned ratings or ratings assigned herein during 
any portion of the appeal period.  Accordingly, staged 
ratings are not in order and the currently assigned ratings 
or ratings assigned herein are appropriate for the entire 
period of the veteran's appeal.  See Fenderson and Hart, 
supra.

The Board also considered whether the veteran's disabilities 
present an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this regard, the Board notes that the 
veteran's disabilities together result in a combined 
schedular evaluation of 100 percent.  Individually, however, 
the disabilities have not been shown to objectively interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Therefore, 
the Board finds that the criteria for submission for 
consideration of an extra-schedular rating are not met.

II.  Housing and Aid and Attendance Claims

By way of history, the Board observes that VA treatment 
records dated in the 1980s show that the veteran generally 
preferred to use his Canadian Crutches as his principle mode 
of mobility as his prosthesis was uncomfortable. 

A November 2004 VA consultation report noted that the veteran 
requested a mobility device.  He indicated that his mobility 
had been declining over the past two to three years.  He 
reported that he became fatigued and he could not do things 
like grocery shop and navigate department stores as he had in 
the past.  After the conduction of an examination, the 
examiner concluded that the veteran did not meet the criteria 
for a motorized mobility device.  The examiner indicated that 
it was clear that the veteran had declined in mobility 
status, but he still remained at a fairly high individual 
functional level.  

A December 2004 VA aid and attendance or housebound 
examination report noted that the veteran was able to travel 
beyond his current domicile and that he had appeared for the 
current examination alone.  He did not have best corrected 
vision of 5/200 or worse in both eyes.  He denied that he 
experienced dizziness.  In response to the question of 
whether the veteran's imbalance affected his ability to 
ambulate, it was noted that this was the case "[c]onstantly 
or nearly" so.  The veteran was able to protect himself from 
his daily environment, but it was noted that he had other 
impairments.  He had used crutches for 30 years, but he had 
weakened with age.  He was able to feed, bathe, travel, and 
do toileting, or all the daily activities of living 
independently.  His wife mainly did all the cooking and 
related work.  The physical examination revealed that he 
needed hand support (from sitting to standing) and that he 
was able to walk with his Canadian crutches without the 
assistance of another person up to a few hundred yards.  He 
had no restrictions with leaving the home.  The function of 
his upper extremities was normal.  It was noted that use of a 
prosthesis was not feasible and that the veteran preferred to 
use crutches.  His right leg was normal.  The examiner 
concluded that the veteran functioned independently and his 
wife helped with "home work," but added that if anything 
were to happen to the veteran's wife, then the veteran would 
need help with "house work" according to information 
provided by the veteran.

In a January 2005 statement, the veteran indicated that he 
was given a wheelchair but his home was not wheelchair 
accessible.  

Records from Dr. B.K. dated from January to February 2006 
showed that the veteran was seen by a prosthetic and orthotic 
team to discuss options for a prosthetic replacement.  The 
veteran reported that he last attempted use of a prosthesis 
20 years ago, but he had difficulty with abdominal discomfort 
from the suspension and buckling of his knee.  He 
discontinued use of the prosthesis, and since then, he had 
ambulated with Lofstrand crutches.  His issues now were 
developing shoulder pain and carpal tunnel syndrome.  He also 
complained of intermittent pain in the left pelvis.  He 
denied difficulty with the right lower extremity.  On 
physical examination he ambulated independently with the 
crutches.  

In a May 2007 statement, the veteran's wife maintained that 
the veteran's arms were never free to cook and prepare his 
food, and that he needed assistance with bathing, dressing, 
and getting off the toilet.  She noted that the veteran no 
longer drove long distances because of pain in the amputated 
area, and he could not sit comfortably.  She reported that 
the veteran had fallen many times on his crutches when he 
attempted to try to carry something when she was not 
available.  

In a May 2007 statement, the veteran reported that he had 
"lied" at his aid and attendance examination last year, 
concerning him not needing help in the bathroom and help with 
showering and bathing.  He indicated that his wife helped 
him, but he was too ashamed and proud to let anyone know.  He 
maintained that he no longer drove because he was in too much 
pain when he sat straight up from the shrapnel in his 
amputated hip area.  His good leg would also become numb, 
which made it unsafe for him to drive.  

In a medical statement for consideration of aid and 
attendance received in June 2007, Dr. V. noted the following 
of the veteran:  he was unable to walk unaided; he was able 
to feed himself, but he was unable to cook or go grocery 
shopping; he was able to care for the needs of nature but 
still needed crutches and assistance from a family member; he 
was able to travel through assistance from a family member; 
he could not leave home without the assistance from a family 
member; and he did not require nursing home care.  Dr. V. 
concluded that the veteran would benefit from aid and 
attendance.   

In a July 2007 letter, Dr. J.W. reported that the veteran was 
currently under his care.   Dr. J.W. maintained that the 
veteran's bilateral carpal tunnel syndrome was worsening and 
interfering with his ability to use his crutches.  Dr. J.W. 
indicated that the veteran ultimately would require 
corrective surgery for the bilateral carpal tunnel syndrome.  
Dr. J.W. contended that the veteran required specially 
adapted housing because of an inability to negotiate stairs.  
He required adaptive housing on one level with wide doorways 
and handicapped accessible restroom facilities.  Dr. J.W. 
maintained that the veteran was spending more time in a 
wheelchair, and he needed to be able to get the wheelchair 
into the bathroom.  Dr. J.W. acknowledged that the veteran 
had in the past been able to get around with the use of his 
crutches, but his ongoing carpal tunnel syndrome and his 
advancing age were interfering with his ability to use the 
crutches and thereby necessitated consideration for adaptive 
housing.  Dr. J.W. added that the veteran's current split 
level dwelling was not modifiable to become handicapped 
accessible.    

In a medical statement for consideration of aid and 
attendance received in August 2007, Dr. J.W. reported that 
the veteran was unable to walk unaided, that he needed 
bilateral crutches, and that because of his carpal tunnel 
syndrome, he would need a wheelchair.  Dr. J.W. indicated 
that the veteran was able to feed himself, but he was not 
able to care for the needs of nature because he needed help 
on and off the toilet.  Dr. J.W. indicated that the veteran 
was able to travel but with difficulty as he needed help in 
and out of a vehicle.  Dr. J.W. indicated that the veteran 
could not leave home without assistance, but he did not 
require nursing home care.  

At the August 2007 Travel Board Hearing, the veteran and his 
wife presented testimony that was similar to their statements 
discussed above.  In addition, the veteran indicated that he 
was awarded a HISA [Home Improvements & Structural 
Alterations] grant for home improvement through the VA 
Medical Center.  He was awarded $4,100 to redo the bathroom, 
which was done.  Also, the veteran's wife testified that the 
veteran could not even open a jar without her assistance due 
to his carpal tunnel syndrome because his hands were weak.

1.        Specially Adapted Housing and Special Home 
Adaptation Grant

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service-connected 
compensation for permanent and total disability due to:  (1) 
the loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809(b) 
(2007).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) (2007) as that condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc. in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 (2007) which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 and 1/2 inches or more.  

The veteran's service connected disabilities are the 
following:  disarticulation of the left hip, rated as 90 
percent disabling; PTSD with major depression, to be rated as 
70 percent disabling (by virtue of the Board's decision 
herein); scars of the right leg near the ankle, rated as 10 
percent disabling; hypertension, rated as 10 percent 
disabling; scar of the left elbow, rated as 10 percent 
disabling; scar of the left iliac crest, to be rated as 10 
percent disabling (by virtue of the Board's decision herein); 
and chronic hepatitis, rated as noncompensable.  

The evidence of record shows that the veteran does not meet 
the criteria for specially adapted housing or a special home 
adaptation grant based on his service connected disabilities.  
Physical examinations show that the veteran retains use of 
his right leg, and he is not blind in both eyes.  While the 
veteran has the loss of his left leg, which precludes 
locomotion without the aid of crutches, he does not have an 
organic disease that affects the functions of balance or 
propulsion.  Service connection for hypertension was 
established as secondary to the amputation of the left leg at 
the hip, but no complications affecting the functions of 
balance or propulsion have developed according to the 
December 2004 VA hypertension examination report, nor is 
there any indication or suggestion of such complications in 
medical records dated thereafter.  

Other than the left elbow scar, the veteran does not have a 
service connected disability of the upper extremity, and the 
scar does not cause loss of use of the upper extremity.  The 
Board is cognizant that the veteran has been diagnosed with 
bilateral carpal tunnel syndrome which interferes with the 
use of his crutches but service connection has not been 
established for this disability (and was the subject of a 
prior RO denial in September 1996).  In any event, the 
veteran does not have loss of use of an upper extremity as 
that term is defined in the VA regulations cited above.  The 
veteran's wife maintains that the veteran cannot open a jar 
because of weakness in his hands, but the medical evidence 
shows that the veteran still retains effective function in 
his hands in being able to grasp and manipulate objects.  As 
the criteria of 38 U.S.C.A. § 2101(a) and 38 C.F.R. § 
3.809(b) are controlling, unfortunately, entitlement to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing cannot be granted, given the 
veteran's service-connected disability status at this time.

In order for a veteran to be entitled to a certificate of 
eligibility for assistance in acquiring special home 
adaptation, he or she must be entitled to compensation for 
permanent and total disability that (1) is due to blindness 
in both eyes with 5/200 visual acuity or less, or (2) 
includes the anatomical loss or loss of use of both hands. 38 
U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 3.809a (2007).  
Service connection has not been granted for blindness, nor is 
service connection in effect for the loss of use of an upper 
extremity.  Thus, the Board finds that entitlement to 
benefits under the provisions of 38 U.S.C.A. § 2101(b); 38 
C.F.R. § 3.809a cannot be granted, and the claim is denied.

2.       SMC - Aid and Attendance/Housebound

Special monthly compensation at the aid and attendance rate 
is payable when the veteran, due to service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet or one hand and one foot, or is blind in both 
eyes, or is permanently bedridden or so helpless as to be in 
need of regular aid and attendance. 38 U.S.C.A. § 1114(l) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.350(b) (2007).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  inability of the claimant to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers incident 
to his daily environment.  "Bedridden" will be a proper 
basis for the determination, and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a) (2007).

The Board finds that the preponderance of the evidence shows 
that the veteran is in need of regular aid and attendance to 
keep himself ordinarily clean, to attend to the wants of 
nature, and to protect him from the hazards or dangers 
incident to his daily environment.  The veteran contends that 
use of his crutches precludes the use of his hands to perform 
such activities of daily living as cooking and grocery 
shopping.  The medical evidence of record documents a long 
history of the veteran preferring the use of his crutches 
over the use of his prosthesis because the prosthesis is 
uncomfortable and causes pain.  The onset of bilateral carpal 
tunnel syndrome and his advancing age, however, have begun to 
interfere in his ability to maximize the use of his crutches.  
On the other hand, while the veteran has been issued a 
wheelchair and scooter, his split level dwelling (outside of 
his bathroom) is reportedly not wheelchair accessible.  Thus, 
continued use of his crutches is necessary, and consequently, 
assistance in the preparation of his meals is required.  In 
addition, the veteran maintains that he experiences pain in 
his pelvic region from the retained shrapnel when he sits, so 
sitting in a wheelchair for a period of time for purposes of 
grocery shopping appears to be impractical.  He also recently 
maintained that he needed help bathing and help getting on 
and off the toilet.  Traveling also has become difficult 
because he needs assistance getting in and out of a vehicle.  
Therefore, it is for these reasons that the Board finds that 
the veteran is in need of regular aid and attendance.  

Special monthly compensation based on the need for regular 
aid and attendance is a greater benefit than special monthly 
compensation on account of being housebound. 38 U.S.C.A. § 
1114(l),(s) (West 2002 & Supp. 2007).  Therefore, the issue 
of entitlement to special monthly compensation on account of 
being housebound is moot.


III.  Withdrawal of Substantive Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  At the August 
2007 Travel Board hearing, the veteran withdrew the appeal on 
the issue of entitlement to an effective date earlier than 
November 9, 2004 for eligibility to DEA.  A transcript of 
this hearing is of record.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal.


ORDER

A higher initial rating of 70 percent for PTSD and major 
depression is granted, subject to the provisions governing 
the award of monetary benefits.

A rating in excess of 10 percent for scars of the left elbow 
is denied. 

A rating in excess of 10 percent for scars of the right leg 
near the ankle is denied.

An increased rating of 10 percent for a scar of the left 
iliac crest is granted, subject to the provisions governing 
the award of monetary benefits.

A rating in excess of 90 percent for disarticulation of the 
left hip is denied.

A rating in excess of 10 percent for hypertension is denied.

A compensable rating for chronic hepatitis (claimed as blood 
disorder) is denied. 

Entitlement to specially adapted housing is denied.

Entitlement to a special home adaptation grant is denied. 

Special monthly compensation based on the need for the 
regular aid and attendance of another person is granted, 
subject to the provisions governing the award of monetary 
benefits.

Entitlement to special monthly compensation by reason of 
being housebound is dismissed as moot.

The appeal is dismissed on the issue of entitlement to an 
effective date earlier than November 9, 2004 for eligibility 
to DEA under Chapter 35, Title 38, United States Code.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


